IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-39,547-09


TIMOTHY RAY WOOTEN, Relator

v.

 DALLAS COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 195th Judicial District Court of Dallas County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, District Clerk of Dallas
County, is ordered to file with this Court a response by submitting the record on such application or
a copy of an order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they
are not filed pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, or that no applications by Relator
have been filed.
Such response shall be submitted within 30 days of the date of this order.

Filed: July 26, 2006
Do not publish